Exhibit 10.84

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933.  THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER SUCH ACT.

 

WARRANT TO PURCHASE COMMON STOCK

of


VCAMPUS CORPORATION

 

This Warrant (the “Warrant”) is issued to                                  or
his permitted assigns (“Holder”) by VCampus Corporation, a Delaware corporation
(the “Company”), on May       , 2003  (the “Warrant Issue Date”) for
consideration of $5.00 in the aggregate, receipt of which is hereby
acknowledged.

 

1.                                       Purchase Shares.  Subject to the terms
and conditions hereinafter set forth, the Holder is entitled, upon surrender of
this Warrant at the principal office of the Company (or at such other place as
the Company shall notify the holder hereof in writing), to purchase from the
Company up to                       [that number of shares equal to 25% of
Common Stock issuable upon exercise of the Series H shares purchased pursuant to
the Purchase Agreement] shares of Common Stock of the Company (the “Warrant
Shares”) at the Exercise Price (defined below), subject to adjustment as
provided in Section 8 (and subject to adjustment as provided in Section 5 in the
event the Holder elects the “cashless exercise” procedure in Section 5).

 

2.                                       Exercise Price.  The purchase price for
the Warrant Shares shall be $5.00 per Warrant Share, as adjusted from time to
time pursuant to Section 8 hereof (the “Exercise Price”).

 

3.                                       Exercise Period.

 

(a)                                  This Warrant shall be exercisable
commencing immediately upon issuance and ending at 5:00 p.m. on the earlier of:
(i) the fifth anniversary of the Warrant Issue Date; or (ii) fifteen (15) days
after the Company notifies the Holder in writing that the average closing bid
price of the Company’s Common Stock on its Principal Market for twenty (20)
consecutive trading days was a price equal to at least three (3) times the
Exercise Price.

 

(b)                                 Notwithstanding any other provision herein,
the Company shall not be obligated to issue any Warrant Shares upon exercise of
this Warrant if and to the extent the issuance of such Warrant Shares would
exceed the number of shares of the Company’s Common Stock (the “Exchange Cap”)
then permitted to be issued without violation of the rules, regulations or
interpretations of the Principal Market, except that such limitation shall not
apply in the event that the Corporation obtains the approval of its

 

--------------------------------------------------------------------------------


 

stockholders as required by applicable rules, regulations and interpretations of
the Principal Market for issuances of the Company’s Common Stock in excess of
the Exchange Cap.  If and to the extent the Exchange Cap applies, no Holder
shall be issued, upon exercise of this Warrant, shares of Common Stock in an
amount greater than the product of (x) the Exchange Cap amount multiplied by (y)
a fraction, the numerator of which is the number of Warrant Shares originally
obtainable upon exercise of this Warrant and the denominator of which is the
aggregate amount of all Warrant Shares obtainable upon exercise by all holders
of warrants of like tenor issued in connection with the Company’s Series H
Preferred Stock financings (the “Cap Allocation Amount”).  In the event that any
Holder shall sell or otherwise transfer all or a portion of this Warrant, the
transferee shall be allocated a pro rata portion of such Holder’s Cap Allocation
Amount.  In the event that a requested exercise would violate the aforementioned
rules, the Corporation agrees to undertake best efforts to obtain such approval
within 180 days of such request for exercise.  For the purposes of this Warrant,
“Principal Market” shall mean the American Stock Exchange, the New York Stock
Exchange, the Nasdaq National Market, or the Nasdaq Smallcap Market, whichever
is at the applicable time the principal trading exchange or market for the
Company’s Common Stock, based upon share volume.

 

4.                                       Method of Exercise.  While this Warrant
remains outstanding and exercisable in accordance with Section 3 above, the
Holder may exercise, in whole or in part, the purchase rights evidenced hereby. 
Such exercise shall be effected by:

 

(a)                                  the surrender of the Warrant, together with
a duly executed copy of the form of Notice of Exercise attached hereto, to the
Secretary of the Company at its principal offices; and

 

(b)                                 the payment to the Company of an amount
equal to the aggregate Exercise Price for the number of Warrant Shares being
purchased.

 

5.                                       Net Exercise.  In lieu of exercising
this Warrant pursuant to Section 4, the Holder may elect to receive, without the
payment by the Holder of any additional consideration, Warrant Shares equal to
the value of this Warrant (or the portion thereof being canceled) by surrender
of this Warrant at the principal office of the Company together with the Notice
of Exercise attached hereto indicating such election, in which event the Company
shall issue to the holder hereof a number of Warrant Shares computed using the
following formula:

 

Y (A - B)

X =              A

 

Where:  X =                                The number of Warrant Shares to be
issued to the Holder pursuant to this net exercise;

 

Y =                                  The number of Warrant Shares in respect of
which the net issue election is made;

 

A =                                The fair market value of one Warrant Share at
the time the net issue election is made;

 

2

--------------------------------------------------------------------------------


 

B =                                  The Exercise Price (as adjusted to the date
of the net issuance).

 

For purposes of this Section 5, the fair market value of one Warrant Share as of
a particular date shall be determined as follows:  (i) if traded on a securities
exchange or through the Nasdaq National Market or the Nasdaq SmallCap Market,
the value shall be deemed to be the average of the closing sale prices of the
securities on such exchange over the five (5) trading day period ending one day
prior to the net exercise election; (ii) if traded over-the-counter, the value
shall be deemed to be the average of the closing bid or sale prices (whichever
is applicable) over the five (5) trading day period ending one day prior to the
net exercise; and (iii) if there is no active public market, the value shall be
the fair market value thereof, as determined in good faith by the Board of
Directors of the Company.

 

6.                                       Certificates for Shares.  Upon the
exercise of the purchase rights evidenced by this Warrant, one or more
certificates for the number of Warrant Shares so purchased shall be issued as
soon as practicable thereafter (with appropriate restrictive legends, if
applicable), and in any event within ten (10) days of the delivery of the
subscription notice.

 

7.                                       Issuance of Shares.  The Company
covenants that the Warrant Shares, when issued pursuant to the exercise of this
Warrant, will be duly and validly issued, fully paid and nonassessable and free
from all taxes, liens, and charges with respect to the issuance thereof.

 

8.                                       Adjustment of Exercise Price and Kind
and Number of Shares.  The number and kind of securities purchasable upon
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time as follows:

 

(a)                                  Subdivisions, Combinations and Other
Issuances.  If the Company shall at any time prior to the expiration of this
Warrant (i) subdivide its Common Stock, by split-up or otherwise, or combine its
Common Stock, (ii) issue additional shares of its Common Stock or other equity
securities as a dividend with respect to any shares of its Common Stock, or
(iii) declare a cash dividend with respect to any shares of its Common Stock,
the number of shares of Common Stock issuable on the exercise of this Warrant
shall forthwith be proportionately increased in the case of a subdivision or
stock or cash dividend, or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Warrant Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 8(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.

 

(b)                                 Reclassification, Reorganization and
Consolidation.  In case of any reclassification, capital reorganization, or
change in the Common Stock of the Company (other than as a result of a
subdivision, combination, or stock dividend provided for in Section 8(a) above),
then, as a condition of such reclassification, reorganization, or change, lawful
provision shall be made, and duly executed documents evidencing the same from
the Company or its successor shall be delivered to the Holder, so that the
Holder shall have the right at any time prior to the expiration of this Warrant
to purchase,

 

3

--------------------------------------------------------------------------------


 

at a total price equal to that payable upon the exercise of this Warrant
(subject to adjustment of the Exercise Price as provided in Section 8), the kind
and amount of shares of stock and other securities and property receivable in
connection with such reclassification, reorganization, or change by a holder of
the same number of shares of Common Stock as were purchasable by the Holder
immediately prior to such reclassification, reorganization, or change.  In any
such case appropriate provisions shall be made with respect to the rights and
interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities and property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the purchase price per share payable hereunder, provided the aggregate purchase
price shall remain the same.

 

(c)                                  Notice of Adjustment.  When any adjustment
is required to be made in the number or kind of shares purchasable upon exercise
of the Warrant, or in the Exercise Price, the Company shall promptly notify the
holder of such event and of the number of shares of Common Stock or other
securities or property thereafter purchasable upon exercise of this Warrant.

 

(d)                                 Issuance of New Warrant.  Upon the
occurrence of any of the events listed in this Section 8 that results in an
adjustment of the type, number or exercise price of the securities underlying
this Warrant, the Holder shall have the right to receive a new warrant
reflecting such adjustment upon the Holder tendering this Warrant in exchange. 
The new warrant shall otherwise have terms identical to this Warrant.

 

9.                                       Covenants and Conditions.

 

(a)                                No Impairment.  Pursuant to the terms and
conditions of this Warrant, Company shall: (i) reserve an appropriate number of
shares of Company’s Common Stock to facilitate the issuance of shares to Holder
pursuant to this Warrant, (ii) not amend its articles or take any other action
that would materially impair Company’s ability to comply with the terms of the
Warrant or otherwise unfairly impair the rights of the Holder, and (iii) provide
Holder with reasonable notice before Company undertakes any significant
corporate action that would have a material impact upon Holder’s rights under
the Warrant or upon the rights of the holders of Common Stock generally.

 

(b)                                 Registration Rights.  The Holder shall have
the same registration rights with respect to the Warrant Shares as the holders
of Registrable Securities under that certain Registration Rights Agreement dated
as of the date hereof by and between the Company and the Holder.

 

4

--------------------------------------------------------------------------------


 

10.                                 Representations and Warranties.  Pursuant to
the terms and conditions of this Warrant, the Company represents and warrants
that (i) the Company is properly organized and structured  pursuant to all
applicable corporate laws of the State of Delaware, (ii) the issuance of this
Warrant has been duly authorized by all necessary corporate action of the
Company and does not conflict with the terms any of the bylaws, articles of
incorporation or material agreements of the Company, and (iii) all reports and
other information filed with the United States Securities Exchange Commission
were, on the date they were filed,  complete and accurate in all material
respects, and do not make any material misstatement or omit to state any facts
that are material to the operations, financial results or prospects of the
Company.

 

11.                                 No Fractional Shares or Scrip.  No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant, but in lieu of such fractional shares the Company
shall make a cash payment therefor on the basis of the Exercise Price then in
effect.

 

12.                                 No Stockholder Rights.  Prior to exercise of
this Warrant, the Holder shall not be entitled to any rights of a stockholder
with respect to the shares of Common Stock issuable on the exercise hereof,
including (without limitation) the right to vote such shares of Common Stock,
receive dividends or other distributions thereon, exercise preemptive rights or
be notified of stockholder meetings, and such holder shall not be entitled to
any notice or other communication concerning the business or affairs of the
Company.  However, nothing in this Section 12 shall limit the right of the
Holder to be provided the Notices required under this Warrant.

 

13.                                 Successors and Assigns.  The terms and
provisions of this Warrant shall inure to the benefit of, and be binding upon,
the Company and the Holder and their respective successors and assigns.

 

14.                                 Amendments and Waivers.  Any term of this
Warrant may be amended and the observance of any term of this Warrant may be
waived (either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Holder.  Any
waiver or amendment effected in accordance with this Section shall be binding
upon each holder of any shares of Common Stock purchased under this Warrant at
the time outstanding (including securities into which such shares have been
converted), each future holder of all such Shares, and the Company.

 

15.                                 Notices.  All notices required under this
Warrant and shall be deemed to have been given or made for all purposes (i) upon
personal delivery, (ii) upon confirmation receipt that the communication was
successfully sent to the applicable number if sent by facsimile; (iii) one day
after being sent, when sent by professional overnight courier service, or
(iv) five days after posting when sent by registered or certified mail.  Notices
to the Company shall be sent to the principal office of the Company (or at such
other place as the Company shall notify the Holder hereof in writing).  Notices
to the Holder shall be sent to the address of the Holder on the books of the
Company (or at such other place as the Holder shall notify the Company hereof in
writing).

 

16.                                 Attorneys’ Fees.  If any action of law or
equity is necessary to enforce or interpret the terms of this Warrant, the
prevailing party shall be entitled to its reasonable attorneys’ fees, costs and
disbursements in addition to any other relief to which it may be entitled.

 

5

--------------------------------------------------------------------------------


 

17.                                 Captions.  The section and subsection
headings of this Warrant are inserted for convenience only and shall not
constitute a part of this Warrant in construing or interpreting any provision
hereof.

 

18.                                 Governing Law.  This Warrant shall be
governed by the laws of the State of Delaware as applied to agreements among
Delaware residents made and to be performed entirely within the State of
Delaware.



6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, VCampus Corporation caused this Warrant to be executed by an
officer thereunto duly authorized.

 

 

VCAMPUS CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

1850 Centennial Park Drive, Suite 200
Reston, Virginia 20191

 

 

 

 

Fax Number: (703) 654-7311

 

7

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:

 

The undersigned hereby elects to [check applicable subsection]:

 

 

 

 

 

 

 

(a)                                  Purchase                          shares of
Common Stock of                      , pursuant to the terms of the attached
Warrant and payment of the Exercise Price per share required under such Warrant
accompanies this notice;

 

 

 

 

 

OR

 

 

 

 

 

 

 

 

 

 

 

(b)                                 Exercise the attached Warrant for [all of
the shares] [              of the shares] [cross out inapplicable phrase]
purchasable under the Warrant pursuant to the net exercise provisions of Section
5 of such Warrant.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for its own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.

 

 

 

WARRANTHOLDER:

 

 

 

 

 

 

 

 

 

Address:

 

 

Date:

 

 

 

 

 

Name in which shares should be registered:

 

 

8

--------------------------------------------------------------------------------